Citation Nr: 1401666	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-50 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the matter of entitlement to TDIU, in part, to provide the Veteran a VA examination for an opinion to determine whether his service-connected disabilities (i.e., bilateral hearing loss and tinnitus), alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The Veteran was afforded a VA examination in May 2013.  The examiner opined that "[t]he Veteran's hearing loss and tinnitus alone would not prohibit him from securing and maintaining gainful employment."  The examiner explained that there are individuals in society who are profoundly hearing impaired and perform well in many vocations with little difficulty.  However, there are employment situations where a person with severe hearing loss, such as the Veteran in this case, would have difficulty (e.g., jobs requiring competent verbal communication skills, especially where the listening environment is not excellent).  

In this case, the Veteran's educational background consists of at least a General Educational Development (GED), and the record suggests some advanced schooling.  See September 1974 VA Form 22-1999, Veterans Administration Enrollment Certification, indicating schooling in management.  The evidence also shows that the Veteran's work history includes working over 30 years at a glass company as an equipment operator, which included operating forklifts, and involved working in loud noises.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

After review of the May 2013 VA examination report, it is not clear whether the examiner considered the Veteran's particular educational and work experience.  Furthermore, the examiner stated that employment situations that require competent verbal communication skills, especially where the listening environment is not excellent, would be difficult where the individual has severe hearing loss.  However, the examiner did not clarify whether in the Veteran's particular circumstance, employment in the area for which he is experienced/has training, would be such a situation.  Notably, the Veteran testified at the March 2011 Travel Board hearing that he had difficulty understanding his foreman while driving a forklift and sometimes made mistakes.  On this basis, the Board finds that the claims file should be returned to the May 2013 VA examiner for an addendum opinion whether based on the Veteran's particular circumstance, to include consideration of his education level and work history, his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Finally, the Board's February 2013 remand instructions also included obtaining VA treatment records since September 2009.  Review of the Veteran's physical and electronic claims file does not reveal that such development was performed.  Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Associate with the claims file, electronically or physically, VA treatment records since September 2009.  

2. Return the claims folder to the VA examiner who conducted the May 2013 VA examination of the Veteran and request that the examiner prepare an addendum to his opinion that addresses whether the Veteran's service-connected bilateral hearing loss and tinnitus, alone or in the aggregate, without consideration of any nonservice-connected disabilities and without regard to his age, and based on his specific educational and work experience, render him unable to secure and follow a substantially gainful occupation.  

If the examiner is unavailable or determines that the requested addendum opinion cannot be provided without another examination of the Veteran, then such examination should be ordered.  The examiner should provide a rationale for any opinion provided.  

3. Thereafter, the RO/AMC should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO/AMC should issue the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

